office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b06 nmmulleneaux postf-138399-09 uilc date date to associate area_counsel large mid-size business lmsb area heavy manufacturing transportation attn elizabeth r edberg from willie e armstrong jr senior technician reviewer branch income_tax accounting ita subject definition of dollar-value lifo inventory_items this chief_counsel_advice responds to your request for assistance in accordance with k this chief_counsel_advice should not be cited as precedent taxpayer region vineyard vineyard a b c d e legend -------------------------------------------- ---------------- ----------------------- ----------------------- -- -- -- -- -- postf-138399-09 f g h i grape grape grape grape --- --- -- ---------- ------------------------------------- -------------------------------- -------------------------- ------------------ reserve varietal ---------------------------------------------- estate varietal varietal varietal varietal varietal year year year year month month -------------------------------------------- ---------------------------------- ------------------------------ ----------------------- --------------- ------- ------- ------- ------- ------ --------- postf-138399-09 issue whether taxpayer properly defines items of inventory within its dollar-value last-in_first-out lifo_pool for purposes of computing the lifo price index of the pool in accordance with sec_472 of the internal_revenue_code and the income_tax regulations thereunder conclusion taxpayer properly defines items within its dollar-value lifo_pool for purposes of computing the lifo price index of the pool in accordance with sec_472 and the regulations thereunder facts taxpayer is a winery that produces several types of wine and owns and operates two vineyards in region vineyard and vineyard vineyard contains a blocks of land including b for reserve grape c for estate grape c for grape b for grape and b for grape vineyard contains d blocks of land including e for grape and c for grape in year taxpayer’s first vintage year it produced estate varietal in year taxpayer began producing varietal varietal and reserve varietal in year taxpayer began producing varietal and continued to produce that varietal off and on through year taxpayer uses grapes grown within the same grape-growing geographical region appellation for its wine production and generally uses only estate-grown grapes in some years however taxpayer may purchase a small amount of grape grape grape and grape grapes to augment the estate-grown grapes if and to the extent there is a shortfall in the yield from its vineyards due to weather insects diseases or other similar causes because the grape growing costs are expensed at the farming division level the grapes grown at taxpayer’s vineyards are taken into inventory at a zero basis taxpayer does not purchase wine for resale taxpayer generally designates about f percent of the best of its grape production for the reserve varietal program the vast majority of the grapes used in the program come from the reserve grape block although some blending may occur indeed for production years after year the bulk wine produced from grape grapes is used solely for blending into the varietal programs at the time of bottling although vineyard practices at the reserve grape block may vary slightly from the estate grape blocks timing of harvest trellis systems and canopy management may differ from a practical standpoint there is no difference in production methods or costs in the reserve varietal program compared to the estate varietal program in this postf-138399-09 regard the grapes are crushed fermented and barrel aged using the same methods and in the same location up to the point of final blending decisions at that point the best barrels are identified for the reserve varietal program and are subject_to further barrel and or bottle aging the balance of the varietal along with any remaining varietal from that vintage goes into the estate varietal program where they are subject_to the processes of blending bottling and bottle aging traditionally taxpayer bottles its varietal in month of the year after harvest and releases the wine for sale shortly thereafter the majority of that bottling will sell out within g months of bottling after a period of bulk aging taxpayer bottles its varietal in month of the year following harvest the wine is then bottle aged for a period of about h months before its release for sale once released for sale the majority of the bottled varietal is sold within g months after a period of aging the estate varietal is bottled in month of the i year after harvest with a bottle aging period of about g months the barrel and bottle aging periods are slightly longer for the reserve varietal program both varietal programs generally sell out within g months of their respective releases taxpayer defines items in its bulk wine by varietal varietal varietal varietal and varietal it further defines bulk wine by length of production ie time in months from the month the grapes are harvested stage of production additionally taxpayer defines bulk wine by quality once bulk wine is determined to be of sufficient quality to be bottled as a reserve high quality wine taxpayer treats such bulk wine as a separate item from the bulk wine of the same varietal and production_period in general taxpayer defines items of bottled wine in a similar manner as bulk wine it defines bottled wine by varietal length of time it has been aged and stored and the quality of the wine eg estate varietal reserve varietal taxpayer further defines items by the size of the bottle used if the same item is bottled in containers of different sizes for example some wines are further defined by 750ml and 5l bottles to value its bulk and bottled wine inventory taxpayer uses the dollar-value link chain lifo_method taxpayer determines current-year cost using the latest acquisitions method taxpayer maintains one natural_business_unit pool law sec_1_472-8 provides that any taxpayer may elect to determine the cost of its lifo_inventories using the dollar-value lifo_method provided such method is used consistently and clearly reflects income in order for taxpayer’s dollar-value_method to clearly reflect income taxpayer must properly define each inventory_item used to calculate its lifo_index inflation and to measure increments and decrements in its lifo_pool postf-138399-09 in order to determine whether taxpayer properly defined its lifo items and consequently its lifo_index it is helpful to first discuss the definition of the word items and goods in the context of sec_472 and the importance of a taxpayer properly defining an inventory_item within a pool for purposes of accurately measuring inflation and calculating the lifo_index for the pool a definition of the terms goods and items neither the code nor the regulations set forth a definition of the words goods and items sec_1_472-8 however seems to use the terms goods and items interchangeably when describing the dollar-value lifo_method for example sec_1 a provides that goods contained in the inventory are grouped into a pool or pools sec_1_472-8 states in part a pool shall consist of all items entering into the entire inventory investment for a natural_business_unit of a business_enterprise unless the taxpayer elects to use the multiple_pooling method provided in subparagraph of this paragraph sec_1_472-8 also refers to an item in the pool in legislative interpretation words are uniformly presumed unless the contrary appears to be used in their ordinary and usual sense and with the meaning commonly attributed to them 242_us_470 see 447_us_102 a similar presumption should be used with respect to words used in regulations thus the term goods should be used in its ordinary meaning the term goods is defined in merriam-webster’s collegiate dictionary pincite 9th ed as personal_property having intrinsic value wares commodities merchandise therefore using common usage goods or items can include a broad group of wares or commodities the tax_court has established a basic principle for the term item in the context of sec_472 the tax_court stated a narrow definition of an item within a pool will generally led to a more accurate measure of inflation ie price index and thereby lead to a clearer reflection of income 82_tc_726 thus whether referencing goods or an item the goods or item placed in the inventory_pool must provide an accurate measure of inflation further the cost of inventory_items plays a significant role in defining an item in amity leather the tax_court agreed with the taxpayer that billfolds manufactured in puerto rico should be treated for inventory purposes as different items from otherwise identical billfolds produced in the united_states the billfolds produced in puerto rico were substantially cheaper see 97_tc_120 goods may be placed in separate item categories because of their cost b importance of defining items properly postf-138399-09 proper item definition is the foundation on which an accurate reliable and suitable lifo_index must be built the lifo_index is generally defined as the ratio of the current cost of the goods in inventory to the base cost of those same goods see sec_1_472-8 since a lifo reserve measures cumulative inflation in the ending inventory it is imperative that the lifo_index accurately measure inflation in amity leather the tax_court recognized the importance of defining inventory_items properly because the change in the price of an item determines the price index and that index affects the computation of increments or decrements in the lifo inventory the definition and scope of an item are extremely important to the clear_reflection_of_income if factors other than inflation enter into the cost of inventory_items a reliable index cannot be computed for example if a taxpayer’s inventory experiences mix changes that result in the substitution of less expensive goods for more expensive goods the treatment of those goods as a single item increases taxable_income conversely if changes in mix of the inventory result in the substitution of more expensive goods for less expensive goods the treatment of those goods as a single item decreases taxable_income because the increase in inventory costs is eliminated from the lifo cost of the goods as if such cost increase represented inflation amity leather t c pincite this lengthy quotation emphasizes the importance of a taxpayer defining its items properly and explains that distortions can occur when the taxpayer does not properly define its items the tax_court again emphasized this conclusion in hamilton industries when it stated the proper grouping of goods into pools and items is central to the operation of the dollar-value_method 72_tc_447 in order to produce a clear_reflection_of_income the goods contained in a taxpayer’s pool and item categories must have similar characteristics as determined under the standards applicable to each amity leather products co v commissioner t c pincite a system which groups like goods together and separates dissimilar goods permits cost increases attributable to inflation to be isolated and accurately measured amity leather products co v commissioner t c pincite the more homogenous that each category can be made the better it will screen out cost increases caused by non-inflationary factors thus producing a clearer reflection of income than would be possible with categories containing heterogeneous agglomerations of goods hamilton industries t c pincite footnote omitted the taxpayer in hamilton had elected the lifo_method and tried to include inventory purchased in two acquisitions in the same inventory_pool as inventory manufactured after the acquisition the tax_court postf-138399-09 determined that the purchased inventory could be placed in the same pool as the later manufactured inventory but despite the taxpayer’s arguments could not be treated as the same item for lifo purposes because the values of the purchased inventory were too disparate from the costs of the manufactured inventory furthermore the taxpayer could identify the inventory in question and track it at the time of purchase id pincite a appropriate criteria for determining item definitions analysis if the inflation in taxpayer’s lifo inventory is to be correctly and consistently measured taxpayer must properly define each item of wine in its inventory and the change in cost of its various wines must be identified and measured at the item level the manner in which a winery should define items for lifo purposes so that this goal is met is factually dependent and the resulting item definitions may vary depending on the particular facts and circumstances of each winery recognizing that not all criteria may be applicable to a particular winery we believe that the factors noted below should be considered in defining an inventory_item for a winery with regard to bulk wine bottled wine and cased goods bulk wine item definition criteria a winery should consider the following criteria when dividing the bulk wines that it produces into lifo inventory_items type of wine eg varietal appellation or blend source of grapes eg purchased or grown process recipe or formula used or the program followed to make the wine length of time the wine has been in production or aging at the end of the tax_year from the time the grapes are harvested eg months months months and bottled wine and cased goods item definition criteria a winery should consider the following criteria when dividing bottled wines and cased goods into lifo inventory_items type of wine eg varietal appellation or blend source of grapes e g purchased or grown postf-138399-09 process recipe or formula used or the program followed to make the wine if the wine if aged in the bottle the length of time the bottled wine has been aging when bottled type and size of container if a significant cost difference exists between types or sizes of containers and length of time the wine has been stored after bottling aside from these criteria additional factors may be applicable to defining an item of wine the application of additional factors will depend on the facts and circumstances related to a particular winery as to type of wine each varietal appellation and blend should be defined as a separate item for this purpose a blend generally is a wine made from mixing together two or more wines or varietals the term appellation refers to a defined viticultural growing region whereby specific grape varietals are grown harvested and made into wine regarding source of grapes wines made with purchased grapes and wines made with estate-grown grapes should generally be treated as separate items due to their cost differences however where a taxpayer purchases grapes if and only to the extent there is a shortfall in the yield from its vineyard due to weather insects diseases or other similar causes the taxpayer need not under such circumstances separate wines into separate items on the basis that some of the grapes used to make wine otherwise made with estate grapes were purchased for purposes of defining an item of wine the terms process recipe formula and program mean a set of directions techniques or procedures regularly followed as well as a set of ingredients regularly used to produce a distinct product ie wine with specific taste quality or grade cost and price point for example if the taxpayer uses different quality grapes of the same varietal to produce a high quality wine and a medium quality wine the two wines should be treated as separate items on the other hand if the taxpayer uses the same quality grapes and some of the resulting wine has a higher quality than or will be marketed as a different wine from the remainder of the wine produced using these grapes the taxpayer will not treat this wine as two items based solely on the process recipe formula or program criteria as to length of time wine has been aging or in production wines with different ages or at different stages of production such as the current year’s production one-year bulk wine and two-year bulk wine etc should be separate items this is because treating wines that are at different stages of production as the same item would not create an accurate measure of inflation or result in a correct lifo_index for example two-year bulk wine would have more production and storage costs applied to it than the current year’s production or than one-year bulk wine therefore if two-year bulk wine and one-year bulk wine were treated as the same item for purposes of computing a lifo_index the lifo_index would be distorted as a result of the artificial inflation created by the two- year bulk wine’s additional costs postf-138399-09 b application of criteria to taxpayer bulk wine item definitions taxpayer properly applies the above criteria to bulk wine as follows taxpayer properly defines its bulk wine by varietal taxpayer does not need to distinguish its bulk wine by appellation because taxpayer only uses grapes grown within the same appellation taxpayer properly defines bulk wine by source of grapes taxpayer primarily uses estate-grown grapes taxpayer uses purchased grapes only if and to the extent there is a shortfall in the yield of grapes from its vineyard due to weather insects diseases or other similar causes therefore taxpayer does not need to distinguish wine on the basis of the use of purchased grapes versus estate-grown grapes taxpayer properly defines bulk wine by process recipe or formula used taxpayer also properly defines bulk wine by quality once taxpayer‘s varietal is determined to be of sufficient quality to be bottled as a reserve wine this higher- quality bulk wine becomes a separate item taxpayer properly defines its bulk wine by the stage of production or length of time the bulk wine has been aging or in production bottled wine and cased goods item definitions taxpayer properly applies the above criteria to bottled wine as follows taxpayer properly defines its bottled wine by varietal taxpayer does not need to distinguish its bottled wine by appellation because taxpayer only uses grapes grown within the same appellation taxpayer properly defines bottled wine by source of grapes taxpayer primarily uses estate-grown grapes taxpayer uses purchased grapes only if and to the extent there is a shortfall in the yield of grapes from its vineyard due to weather insects diseases or other similar causes therefore taxpayer does not need to distinguish wine on the basis of the use of purchased grapes versus and estate-grown grapes taxpayer properly defines bottled wine by process recipe or formula used taxpayer also properly defines bottled wine by quality once taxpayer’s varietal is determined to be of sufficient quality to be bottled as a reserve wine this higher- quality bulk wine becomes a separate item postf-138399-09 taxpayer properly defines bottled wine by length of time it has been aged and stored taxpayer properly defines bottled wine by the type and size of container used taxpayer treats as separate items wine bottled in ml containers and l containers based on the facts presented taxpayer does not consider goods that do not have similar characteristics as the same item rather taxpayer defines items of wine in a manner that allows for an accurate measure of inflation taxpayer appropriately subdivides bulk wine and bottled wine into inventory_items based on factors such as varietal quality length of time of aging and other criteria noted therefore taxpayer properly defines items within its dollar-value lifo_pool for purposes of computing the lifo price index of the pool in accordance with sec_472 and the regulations thereunder this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
